423 F.2d 749
Guadalupe ENRIQUETA FARIAS aka Lupe Farias, Appellant,v.UNITED STATES of America, Appellee.
No. 24683.
United States Court of Appeals, Ninth Circuit.
Feb. 13, 1970.

1
Murry Liftig (argued), San Diego, Cal., for appellant.


2
Joseph A. Milchen (argued), asst. U.S. Atty., Harry D. Steward, U.S. Atty., San Diego, Cal., for appellee.


3
Before BARNES and HUFSTEDLER, Circuit Judges, and BYRNE,1 District judge.


4
PER CURIAM ORDER.


5
We have examined carefully the record before us and doubled the time for oral argument by appellant's counsel.  Three principal errors are claimed.  (1) Once there is proof that a document or copy thereof has been destroyed or lost for whatever reason, secondary evidence may properly be admitted in its place, within the judicial discretion of the trial court.  This discretion is large when there is no objection.  (2) We find the charge of misconduct on the part of the prosecution unsupported by the record.  (3) The instructions given by the trial judge were without error.  The judgment based on the jury conviction is affirmed.



1
 The Honorable William M. Byrne, Senior District Judge for the Central District of California, sitting by designation